Per Curiam.
This is an-appeal by the plaintiff from a judgment -and involves only the taxation of costs in favor of the defendant.
*479The case was set for trial on a Tuesday. ‘On the Saturday prior the defendant, in good-faith preparation for the trial, subpoenaed his witnesses, who resided from 75 to 100 miles away. On Monday counsel for the plaintiff advised counsel for the defendant that the action would be dismissed and on the following day it was dismissed. Under the circumstances stated the defendant was entitled to tax witness’ fees. 1 Dunnell Minn. Dig. § 2218. The appeal is without merit.
Affirmed.